NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    22-30002

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-05190-BHS-1
 v.

EDWARD T GENTRY,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                       Argued and Submitted May 18, 2022
                              Seattle, Washington

Before: WARDLAW, GOULD, and BENNETT, Circuit Judges.
Dissent by Judge BENNETT

      Edward Gentry appeals the district court’s revocation of supervised release

following an evidentiary hearing at which the district court found that Gentry

committed vehicular assault under Washington Revised Code § 46.61.522. Gentry

argues that the district court erred in relying on hearsay testimony regarding the

speed at which he was traveling and the circumstances of the accident, without


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
providing Gentry an opportunity to confront the declarants or conducting the

balancing of interests required by United States v. Comito, 177 F.3d 1166 (9th Cir.

1999). We have jurisdiction under 28 U.S.C. § 1291 and we reverse.

      1.     The district court erred by failing to conduct Comito balancing.

Individuals on supervised release have the right to confront adverse witnesses

during revocation hearings. See United States v. Hall, 419 F.3d 980, 985 n.4 (9th

Cir. 2005). “[A] due process standard is used to determine whether hearsay

evidence admitted during revocation proceedings violates a defendant’s rights.”

Id. at 985. Thus, before admitting hearsay evidence, “the court must weigh the

releasee’s interest in his constitutionally guaranteed right to confrontation against

the Government’s good cause for denying it.” Comito, 177 F.3d at 1170 (emphasis

added). Here, the district court conducted no such balancing of interests; instead, it

mistakenly believed that Gentry objected based on hearsay and admitted testimony

about what the accident witnesses told the police officer under the present sense

impression exception to hearsay.

      When the district court fails to conduct Comito balancing, we must weigh

the Comito factors ourselves.1 See id. Gentry’s interest in confrontation was


      1
         We reject the Government’s contention that Gentry forfeited this argument
by failing to argue that hearsay statements that may be admissible under the rules
of evidence are still subject to Comito balancing before the district court. In his
briefing before the district court, Gentry objected to the proposed hearsay
testimony on due process confrontation grounds.

                                          2
strong. The hearsay testimony was critical to the district court’s determination that

Gentry committed vehicular assault. The district court relied upon an officer’s

testimony that witnesses told him that Gentry “hit the bicyclist while running

through a red light, and was going very fast, one said 85 miles per hour.”

Additionally, the reliability of the hearsay evidence was questionable. The

officer’s actual testimony was couched in qualifiers, stating “I think one [witness]

might have said 85 miles per hour.”2 And even if the officer’s recollection was

accurate, Gentry could not inquire about the reliability of the witness’s statement:

whether it was an estimate or just indicative of a high rate of speed, whether the

witness even saw the accident happen, or what the witness’s vantage point was.

We disagree with our dissenting colleague that “the non-hearsay evidence on the

record essentially eliminates the importance of this hearsay testimony to the

ultimate finding,” Dissent at 7, because none of “the non-hearsay evidence” cited



      2
         We reject the government’s argument that the district court did not err
because these statements are admissible present sense impressions. Federal Rule
of Evidence 803(1) provides that a statement “describing or explaining an event an
event or condition, made while or immediately after the declarant perceived it,” is
a present sense impression. To qualify, the statement must be “nearly
contemporaneous with the incident described and made with little chance for
reflection.” Bemis v. Edwards, 45 F.3d 1369, 1372 (9th Cir. 1995). Here, no
record evidence establishes how much time elapsed between the accident and when
the officer arrived on the scene, or from when the officer arrived on the scene to
when he interviewed the witnesses. The dissent is incorrect that being a part of an
ongoing medical emergency necessarily means that statements were sufficiently
contemporaneous to qualify as a present sense impression. See Dissent at 8 n.8.

                                          3
pertains to the relevant period in time: that of the accident itself.

      By contrast, the government failed to demonstrate good cause for depriving

Gentry of his right to confrontation. The government first argued that a spike of

COVID-19 during Gentry’s hearing constituted good cause. However, cost-

effective and simple alternatives, such as a continuance or virtual testimony, could

have been used to preserve Gentry’s right to confrontation. The district court

found the hearsay nature of the evidence troubling and that the “pandemic was not

good cause.” The district court even volunteered that the government could seek a

continuance as the government “has a problem . . . in presenting evidence.” Thus,

because Gentry’s interests outweigh the government’s failure to demonstrate good

cause, the district court violated his due process rights by admitting the hearsay

testimony.

      2.     The district court’s error in failing to exclude the hearsay statements

was not harmless beyond a reasonable doubt. See Comito, 177 F.3d at 1170; see

also United States v. Job, 871 F.3d 852, 865 (9th Cir. 2017) (same).3 In finding

that Gentry committed vehicular assault, the district court cited the hearsay


      3
        The dissent argues that we apply the incorrect standard of review and
should instead apply the “preponderance of the evidence” standard, citing United
States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008) and United States v. Daniel, 209
F.3d 1091, 1094 (9th Cir.), amended by 216 F.3d 1201 (9th Cir. 2000). Dissent at
10. However, these cases hold that the preponderance of the evidence standard
applies to the district court’s decision whether to revoke supervised release, not to
our review of whether any error committed by the district court was harmless.

                                            4
statements that Gentry was driving at a high rate of speed and the specific

observation that he might have been traveling 85 miles per hour. However, no

other evidence presented by the government went to the speed Gentry was

traveling at the time of the accident itself, or whether that speed was reckless,

negligent, or necessary under the circumstances of Gentry’s having just been

stabbed.4 The officer’s other observations related to the status of the victim and

damage to the vehicles, which are sufficient to establish that Gentry was involved

in the accident but not whether he “recklessly” caused it. In an interview before

the hearing, Gentry stated that he was driving “super fast” and “tore the [expletive]

off” in the direction of a hospital, but this does not establish the speed or

circumstances of Gentry’s driving at the time of the accident. Nor does the hearsay

statement by Gentry’s girlfriend that he was driving “fast” and ran a red light.

Even if credited, simply because Gentry ran a red light does not mean that he did

so recklessly. Therefore, the admission of the hearsay evidence in violation of

Gentry’s due process rights was not harmless.


      4
         The dissent adopts the district court’s view that Gentry’s potentially
reckless choices at other points during the night in question are sufficient to find
that Gentry committed vehicular assault. See Dissent at 10–12. However, the
Washington statute states that a person commits vehicular assault when he drives
“[i]n a reckless manner and causes substantial bodily harm to another.” Wash.
Rev. Code § 46.61.522(1)(a) (emphasis added). The statute thus requires us to ask
whether the defendant was driving recklessly when he caused substantial bodily
harm. The same reasoning applies when analyzing the “disregard for the safety of
others” prong. See Wash. Rev. Code § 46.61.522(1)(c).

                                           5
REVERSED.




            6
                                                                          FILED
United States of America v. Gentry, 22-30002
                                                                          AUG 12 2022
BENNETT, Circuit Judge, dissenting:                                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


      In Washington, a person is guilty of vehicular assault if he operates or drives

any vehicle “[i]n a reckless manner” or with “disregard for the safety of others and

causes substantial bodily harm to another.” Wash. Rev. Code. § 46.61.522(1). To

operate a vehicle “[i]n a reckless manner” is “to operate a vehicle in a ‘rash or

heedless manner, indifferent to the consequences.’” State v. Roggenkamp, 106

P.3d 196, 204 (Wash. 2005). And to operate a vehicle with disregard for others’

safety “implies an aggravated kind of negligence or carelessness, falling short of

recklessness but constituting a more serious dereliction than the hundreds of minor

oversights and inadvertences encompassed within the term ‘negligence.” State v.

Eike, 435 P.2d 680, 684 (Wash. 1967). Washington’s pattern jury instructions

adopted and adapted these definitions, respectively. 1


      1
       To operate a vehicle in a reckless manner means to drive in a rash or
      heedless manner, indifferent to the consequences.

      Disregard for the safety of others means an aggravated kind of
      negligence or carelessness, falling short of recklessness but constituting
      a more serious dereliction than ordinary negligence. Ordinary
      negligence is the failure to exercise ordinary care. Ordinary negligence
      is the doing of some act which a reasonably careful person would not
      do under the same or similar circumstances or the failure to do
      something which a reasonably careful person would have done under
      the same or similar circumstances.


                                          1
      I agree with the majority that the district court erred by not conducting the

balancing test under United States v. Comito, 177 F.3d 1166 (9th Cir. 1999). But

the record contained other evidence which proved beyond any doubt that Gentry

drove in a reckless manner and with disregard for the safety of others. Because I

believe the majority materially misevaluates the evidence, including in its

harmlessness analysis, and misapplies the Comito balancing test, I respectfully

dissent.

                                           I.

      The majority takes issue with the district court’s reliance on an officer’s

hearsay “testimony that witnesses told him that Gentry ‘hit the bicyclist while

running through a red light, and was going very fast, one said 85 miles per hour.’”

Mem. Disp. at 3. The majority states the officer’s “testimony was couched in

qualifiers, stating ‘I think one [witness] might have said 85 miles per hour.’” Id.

Even were we to analyze this case through the majority’s lens, when we consider

all the relevant facts on the record (as we must and as the district court did), the

hearsay evidence is “corroborated” and “reliable.”2 But more importantly, the non-



11A Wash. Prac., Pattern Jury Instr. Crim. 90.05 (5th ed., Dec. 2021 update).
      2
         In its ruling, the district court stated: “Even if the hearsay exception did not
apply, it’s corroborated and made reliable because of Mr. Gentry’s own comments
that he was going super fast trying to get to the hospital, and that his girlfriend
confirmed that he went through a red light.”
                                               2
hearsay evidence overwhelmingly demonstrates that Gentry drove in a reckless

manner and with disregard for the safety of others.

      I look first to Gentry’s admissions in the audio recording, which are

unencumbered by any hearsay issue. 3 Gentry said that he was stabbed by an

unknown assailant after a “fender bender” that escalated into a road rage incident.

“The only thing [Gentry was] thinking about” was getting to Harborview Hospital,

so he “tore the fuck off” in the hospital’s direction. But Gentry also stated, “I

don’t even remember driving like super fast.” Like the district court, I believe it

per se reckless that Gentry did not either call 911 and wait for an ambulance, or ask

someone to drive him to the hospital, instead of “t[earing] off” while being

affected by a very serious stab wound and then running a red light at a high speed.

Indeed, the district court specifically so found:

      [A] reasonable person would have called 911 or have someone else
      drive him to the hospital. His decisions and actions evidenced a
      conscious disregard for a known risk through reckless or careless
      driving, a known risk to the safety of others, and in this particular case
      resulting in the injury to the bicyclist.



      3
         Defense counsel stipulated to the entry of the recording into evidence, as
defense counsel confirmed at oral argument. Oral Arg. at 2:25–2:32. Although
Gentry’s counsel stated he “objected to all hearsay,” id. at 3:20, the first time any
claim was made that the recording contained inadmissible hearsay was in Gentry’s
reply brief on appeal. Thus, Gentry’s counsel didn’t object below, didn’t properly
raise this issue on appeal, and, in any event, the recording is admissible as a
statement of a party opponent. Fed. R. Evid. 801(d)(2)(A).

                                           3
      In the audio recording, Gentry provided two additional relevant statements:

his girlfriend, who was following him in a different car, told him that he was

driving “fast” and “blew through a red light”; and his passenger told him to slow

down. 4 These statements alone establish that Gentry drove in a reckless manner




      4
         The majority cites “the hearsay statement by Gentry’s girlfriend.” Mem.
Disp. at 5. The district court granted Gentry “a standing objection for any
testimony from [Officer Paine] about what witnesses told him.” But Gentry did
not object to any part of the audio recording testimony as hearsay, and as discussed
above, stipulated to the recording being admitted into evidence. And any objection
by Gentry would have failed because the entire audio recording is a statement of a
party opponent made by the party, and thus by definition, not hearsay. Fed. R.
Evid. 801(d)(2)(A). If Gentry had hypothetically made a more focused objection
as to his reporting of the girlfriend’s statement to him, such an objection would
also have failed because it was admissible as an adoptive admission. Fed. R. Evid.
801(d)(2)(B). His girlfriend’s statements were also admissible as an excited
utterance and as a present sense impression. Fed. R. Evid. 803(1), 803(2). If his
girlfriend were unavailable as a witness, the statement would also be admissible as
a statement against Gentry’s interest. Fed. R. Evid. 804(b)(3). The same is true as
to Gentry’s reporting of the passenger’s statements to Gentry.
        “Although the Federal Rules of Evidence do not strictly apply to revocation
hearings, long-standing exceptions to the hearsay rule that meet the more
demanding requirements for criminal prosecutions should satisfy the lesser
standard of due process accorded the respondent in a revocation proceeding.”
United States v. Hall, 419 F.3d 980, 987 (9th Cir. 2005) (citation omitted). And in
any case, his argument made for the first time in his reply brief that his report of
the statements his girlfriend and passenger made to him are inadmissible is waived.
See Avila v. L.A. Police Dep’t, 758 F.3d 1096, 1101 (9th Cir. 2014).

                                         4
and with disregard for the safety of others. Driving fast and running a red light is

per se reckless and in disregard for the safety of others, as the district court found.5

      The officers’ observations included far more than simply reporting hearsay

statements about Gentry’s speed. Officer Paine spoke to the bicyclist. Among

other things, the bicyclist told him she had been hit when “riding her bike across

the crosswalk with a walk signal.” 6 This, too, alone establishes that Gentry drove

in a reckless manner and with disregard for the safety of others. See State v.

Costello, 367 P.2d 816, 818 (Wash. 1962). Gentry ran a redlight and hit a bicyclist

in a marked crosswalk. The victim could not walk or stand because of her broken

pelvis. Officer Paine testified that when he arrived, he saw a silver Range Rover


      5
       Among other arguments, defense counsel told the district court: “He may
have been driving carelessly, he may have been driving recklessly, but this isn’t a
case where it amounts to violating his supervised release.”
      6
        On appeal, Gentry does not challenge the use of this testimony, either as
hearsay, or otherwise. In addition, none of his filings before the district court
challenged the admissibility of the victim’s statements; his hearsay arguments went
only to Officer Paine’s recounting the bystander witnesses’ statements. In any
event, the bicyclist’s statement would be admissible as a present sense impression
or an excited utterance. See Bemis v. Edwards, 45 F.3d 1369, 1372–73 & n.1 (9th
Cir. 1995). She had just been hit by a car and had yet to receive medical attention.
Officer Paine was the first responder on the scene, arriving at approximately 7:30.
Mr. Gentry stated in his prehearing brief that he began driving “at about 7:30 in the
morning.” Thus, the record supports that Officer Paine arrived very shortly after
Gentry collided with the bicyclist. As Officer Paine “first ran up to [the bicyclist,
the witnesses] were on the ground trying to comfort her” while the medics were en
route. Officer Paine was there before the paramedics arrived and loaded her into
the ambulance. Thus, the bicyclist’s medical emergency was ongoing, and the
collision had just recently occurred, when Officer Paine asked her questions.
                                          5
parked “a couple of hundred feet” from the intersection and an injured biker in the

middle of the road, “[a]bout 100 feet” from the vehicle. Her bike was

“shattered”—“[c]ompletely destroyed”—and a group of bystanders “were on the

ground trying to comfort her” and “giv[ing] her some aid.” The Range Rover’s

emergency blinkers were on, its windshield was shattered, and its airbags were

deployed. No one was in or near the car. Blood was smeared near the driver’s side

door, which was open. Bike debris trailed from the Range Rover towards the

collision spot. So irrespective of any guess from bystanders as to the speed (which

was hearsay in the form it came into evidence), the physical evidence alone

establishes that Gentry was driving very fast—as do Gentry’s, his girlfriend’s, and

his passenger’s statements. A low-speed collision can’t cause hip fractures, a

shattered and completely destroyed bike, widely scattered debris, a shattered

windshield, and deployed airbags. The witness’s hearsay speed estimate of 85

miles per hour added essentially nothing to the recklessness calculus.

                                          II.

      Considering the full evidentiary record, the majority misapplies the Comito

balancing test. First, the majority finds the “hearsay testimony was critical to the

district court’s determination that Gentry committed vehicular assault,” referencing




                                          6
witnesses’ testimony of Gentry’s speed. 7 Mem. Disp. at 3. This is the contested

hearsay evidence:

      [The witnesses] saw the silver Range Rover driving southbound on 7th.
      It was traveling at a very high rate of speed. I think one might have
      said 85 miles per hour. It went through the solid red light at the
      intersection on Virginia, and that’s when he collided with the victim,
      who was riding her bicycle in the crosswalk.

But as underscored in Part I, this specific testimony was not important to the

court’s recklessness determination, and certainly not nearly as important as the

majority concludes. That is so because the non-hearsay evidence on the record

essentially eliminates the importance of this hearsay testimony to the ultimate

finding.8 See United States v. Hall, 419 F.3d 980, 986 (9th Cir. 2005). Gentry

admitted that he was driving without regard for the safety of others. Not only was

he driving very fast, but he was driving with tunnel vision: “[t]he only thing [he



      7
       This narrow focus aligns with Gentry’s argument that the hearsay
testimony about his speed “led the court to conclude he drove recklessly.”
      8
          The majority states that none of this evidence “pertains to the relevant
period in time: that of the accident itself.” Mem. Disp. at 4. The majority seeks to
isolate the exact moment of the collision from “Gentry’s potentially reckless
choices at other points during the night.” Id. at 5 n.4. First, even were this correct
(it isn’t), at the exact moment of the collision, Gentry was driving fast and running
a red light, i.e., driving recklessly and recklessly causing the serious injury to the
bicyclist. And second, the case law does not support the majority’s narrow inquiry.
In assessing whether Gentry was driving in a reckless manner or with disregard for
the safety of others when he hit the bicyclist, we, and the trier of fact, must
consider the circumstances surrounding and leading up to the exact moment of
impact, as discussed above.
                                             7
was] thinking about [was] Harborview,” the hospital he was speeding to get to.

Gentry even acknowledged that if he “was functioning correctly, [he] would have

. . . pulled over and let [his passenger] drive.” This detailed admission shows that

Gentry was driving with conscious disregard for the danger he posed to others.

Focused on getting to the hospital to treat his stab wound, Gentry was not thinking

about his speed, pedestrians, or traffic signals—including the red light his

girlfriend told him he “blew through.” Given the physical evidence at the scene,

the unobjected-to statements of the victim, the officers’ observations, and Gentry’s

admissions, the hearsay evidence regarding the precise speed is essentially

irrelevant to the ultimate finding. Thus, this factor weighs against the right to

confront.

      Second, the majority finds “the reliability of the hearsay evidence was

questionable,” specifically addressing one witness’s estimate that Gentry was

going 85 miles per hour. 9 Mem. Disp. at 3. But reliability is part of the

overarching factor of “the nature of the facts to be proven by the hearsay



      9
        The majority rejects the government’s argument, and the district court’s
finding, that the present sense impression exception applies. Mem. Disp. at 3 n.2.
Hearsay exceptions are viewed as an indicia of reliability. See Valdivia v.
Schwarzenegger, 599 F.3d 984, 990 (9th Cir. 2010); see also Hall, 419 F.3d at 988.
And here, the medical emergency was ongoing: the witnesses were caring for the
victim, who was still on the ground, when the officer arrived. Thus, the witnesses’
statements were “nearly contemporaneous with the incident described.” Bemis, 45
F.3d at 1372.
                                          8
evidence.” Comito, 177 F.3d at 1171. This factor considers whether the hearsay

was consistent and corroborated by other evidence, and thus reliable. Hall, 419

F.3d at 987–88. Like the majority, Gentry fixates on one witness’s estimate that he

was driving at 85 miles per hour. I agree that the specific speed of 85 miles per

hour is uncorroborated. But Gentry’s specific speed is immaterial here; testimony

that Gentry was going very fast is reliable because it was corroborated multiple

ways, including in an admission by Gentry and by the overwhelming physical

evidence of the collision.

      The majority states that “Gentry could not inquire about the reliability of the

witness’s statement,” which I take to mean Gentry was not provided an opportunity

to refute the hearsay testimony. Mem. Disp. at 3; see United States v. Martin, 984

F.2d 308, 311 (9th Cir. 1993). Because the government stated it could subpoena

the witnesses, Gentry’s counsel could have obtained their names and addresses

from the government or sought a continuance to do so. Gentry cannot forgo the

steps necessary to pursue the right to confrontation only to invoke that right after

the fact. And Gentry presumably could have called his girlfriend or his passenger,

who were witnesses, or presented evidence that the physical evidence at the scene

was inconsistent with him going very fast. Of course, the latter is only a

theoretical possibility because the physical evidence established beyond any doubt

that he was going very fast.

                                          9
      Finally, the majority states that “the government failed to demonstrate good

cause for depriving Gentry of his right to confrontation” because there were

alternatives that “could have been used to preserve Gentry’s right to confrontation”

during the COVID-19 pandemic. Mem. Disp. at 3–4. To analyze the

government’s good cause, the Ninth Circuit considers “the difficulty and expense

of procuring witnesses and the traditional indicia of reliability borne by the

evidence.” Martin, 984 F.2d at 312 (cleaned up). But when the government

provides “absolutely no substitute for live testimony,” the “expense or difficulty of

procuring witnesses carries no weight in [the court’s] consideration of good

cause.” Id. at 313. Thus, we should reject the government’s attempt to rely on the

difficulty of procuring witnesses and instead determine the government’s good

cause based on the traditional indicia of reliability. As discussed above, this factor

supports admitting the hearsay evidence in this case.

      For these reasons, under the Comito balancing test, the officer’s hearsay

testimony was admissible, and no due process violation occurred.

                                         III.

      But even if the majority is right on this issue and I am wrong, we must still

affirm if any error was harmless. See United States v. Perez, 526 F.3d 543, 547

(9th Cir. 2008). First, the majority applies the wrong standard by concluding that

the “district court’s error in failing to exclude the hearsay statements was not

                                          10
harmless beyond a reasonable doubt.” Mem. Disp. at 4. The standard is

preponderance of the evidence. See Perez, 526 F.3d at 547; United States v.

Daniel, 209 F.3d 1091, 1094 (9th Cir.), amended by 216 F.3d 1201 (9th Cir. 2000).

      But under either standard, any error in admitting the hearsay evidence was

harmless. The majority states that “no other evidence presented by the government

went to the speed Gentry was traveling at the time of the accident itself, or whether

that speed was reckless, negligent, or necessary under the circumstances of

Gentry’s having just been stabbed.” Mem. Disp. at 4. Fixated on Gentry’s actual

speed, the majority finds that Gentry’s own statements “that he was driving ‘super

fast’” and his reference to his girlfriend’s statement “that he was driving ‘fast’ and

ran a red light” does not suffice to show that he “did so recklessly.”10 Mem. Disp.

at 5. I find this conclusion inexplicable.

      First, the majority does not apply the proper legal standard for driving “[i]n a

reckless manner”—nor does it even cite that standard. The majority discusses

whether Gentry’s “speed was reckless,” Mem. Disp. at 4, “whether [Gentry]

‘recklessly’ caused [the accident],” id., and whether Gentry “ran a red light . . .

recklessly,” id. at 5. The majority errs by discussing whether Gentry’s speed,




      10
           The majority ignores the “disregard for the safety of others” prong.

                                             11
collision, or running a red light were reckless acts taken individually. 11 Rather,

Washington’s standard requires courts to consider all of Gentry’s behaviors as

evidence in assessing whether Gentry drove in a reckless manner. See Costello,

367 P.2d at 818. Even assuming all of the hearsay testimony about his speed were

inadmissible, any rational trier of fact would have had to conclude that Gentry

drove in a rash, heedless manner, and with disregard for the safety of others. For

his own reasons (whatever they might have been), he did not call the police or an

ambulance after being stabbed in the “road rage” incident. He did not ask someone

else to drive him. He focused only on driving himself to the hospital as quickly as

possible, leading him to run a red light and collide with a cyclist in a crosswalk.

The physical evidence, described in Part I, establishes beyond any reasonable

doubt that he was driving fast. After the collision, he looked back at the collision,

then walked away from the victim, “indifferent to the consequences.”

Roggenkamp, 106 P.3d at 204.

      The record apart from the challenged hearsay testimony regarding Gentry’s

speed contains ample evidence of all elements of vehicular assault. Thus, Gentry




      11
          I don’t understand how in the circumstances here, Gentry’s running the
red light could be anything but reckless. But we don’t look at Gentry’s individual
act in isolation in determining whether he acted recklessly or in disregard for the
safety of others. We look at everything he did.
                                          12
has failed to show that any supposed due process violation prejudiced him. See

United States v. Walker, 117 F.3d 417, 421 (9th Cir. 1997).




                                        13